Per Curiam.
The judgment of nonsuit must be sustained. The receipt by the defendant of the alleged usury of $209.00 does not sufficiently appear, and, if it did, the statute of limitations is a complete bar. No payments of interest were made after 5 July, 1932.
The other item of $50.00 was an attorney’s fee, paid by the plaintiffs in a settlement made after a sale of the premises had been made in July, 1934, and under the evidence in this case this could not be held to be usurious. C. S., 442; Trust Co. v. Redwine, 204 N. C., 125.
On the record before us the judgment of nonsuit is
Affirmed.